Case 1:18-bk-12585   Doc 51-16 Filed 05/09/19 Entered 05/09/19 19:02:26   Desc
                              UST 16 Page 1 of 3




                                                                          UST 16
Case 1:18-bk-12585   Doc 51-16 Filed 05/09/19 Entered 05/09/19 19:02:26   Desc
                              UST 16 Page 2 of 3




                                                                          UST 16
Case 1:18-bk-12585   Doc 51-16 Filed 05/09/19 Entered 05/09/19 19:02:26   Desc
                              UST 16 Page 3 of 3




                                                                          UST 16
